Citation Nr: 0535226	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-07 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to July 
1990.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in New Orleans, Louisiana by which his service 
connection claims were not reopened.  In August 2003 the 
Board issued a decision in this matter reopening the 
veteran's service connection claims and ordering additional 
development.  The requested development is now complete and 
this matter is again before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran's service medical records reveal complaints 
of and treatment for back and right knee pain but the May 
1990 report of medical examination for separation reveals the 
veteran's spine and lower extremities were clinically 
evaluated as normal.  

3.  Competent, probative medical evidence does not reveal a 
current, chronic disability of either the back or right knee 
that is the result of or medically attributed to any in-
service injury or disease.  Neither arthritis of the lumbar 
spine or the right knee was manifest to a compensable degree 
within one-year of the veteran's July 1990 discharge from 
active duty.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Certain 
disease, including degenerative joint disease, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The veteran's service medical records have been thoroughly 
reviewed and reveal that in 1989 the veteran was treated for 
low back pain after hyperextending his back during a motor 
vehicle accident.  Subsequent service medical records show 
complaints of and treatment for back and right knee pain.  A 
May 1990 service medical record reflects that magnetic 
resonance imaging of the veteran's back was negative and he 
had tendonitis of the right knee that was much better.  The 
May 1990 report of medical examination for separation 
references the veteran being involved in a motor vehicle 
accident with back pain and also that he had tendonitis of 
the right knee for which he was going to physical therapy.  
However, the examination report indicates that the veteran's 
spine and lower extremities were clinically evaluated as 
normal.  

A June 1991 VA examination report indicates that upon 
examination there was no evidence of an abnormality of the 
back or right knee.  However, current medical evidence 
reveals that the veteran has degenerative disc disease and 
degenerative arthritis of the lumbar spine as well as 
sacralization of the lumbosacral spine and spondylosis.  See 
August 2004 VA examination report.  Current medical evidence 
also reveals the veteran has been diagnosed with degenerative 
arthritis of the right knee.  Id.  Therefore, the question to 
be answered is whether the competent medical evidence links 
either the veteran's back disability or his right knee 
disability to his active military service such that service 
connection is warranted.

Instead of linking the veteran's current disabilities to an 
in-service injury or disease, the competent medical evidence 
of record indicates that the veteran's lumbar spine 
disability and his right knee disability are not related to 
his military service.  See August 2004 VA examination report.  
Specifically, the VA examiner indicated that the veteran was 
treated for an acute injury to the spine in service and there 
was no indication that the injury he had while in service was 
related to his current back complaints.  The VA examiner also 
indicated that the condition of the veteran's knees (and thus 
his right knee) was related to the veteran's post-service 
occupation that required a considerable amount of time on his 
knees and was not related to a knee injury that was acute and 
resolved while in service.  As the competent medical evidence 
fails to link the veteran's disabilities of the back and 
right knee to an in-service injury or disease, service 
connection is not warranted on a direct basis.

Nor is service connection warranted on a presumptive basis.  
As indicated above, degenerative joint disease (arthritis) 
may be presumed to have had its onset during service if it is 
manifest to a compensable degree within one year of a 
veteran's discharge from active duty.  See 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Here, the first radiographic 
evidence of degenerative changes of the lumbar spine is an 
October 2003 private magnetic resonance imaging report while 
the first radiographic evidence of degenerative changes of 
the right knee is the August 2004 VA radiographic report.  As 
the record does not reveal diagnoses of the arthritis of 
either the back or right knee until many years after the 
veteran's July 1990 discharge from active duty, presumptive 
service connection is not warranted.

In short, the weight of the evidence is against the veteran's 
claims.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001) (The benefit-of-doubt rule does not apply when the 
preponderance of the evidence is against the claim).  
Accordingly, service connection for back disability and a 
right knee disability must be denied.  In reaching this 
conclusion, the Board acknowledges the veteran's sincere 
belief that he is entitled to service connection these 
disabilities.  However, it is long settled law that the 
veteran, as a layman, is not qualified to render opinions as 
to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, his assertions that 
his back disability and right knee disability are the result 
of, or etiologically due to, his military service are not 
competent medical evidence.  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

Prior to initial adjudication of his claim, the veteran was 
informed by letter in April 2001 of the evidence necessary to 
substantiate a service connection claim and requested to send 
information describing additional evidence or the evidence 
itself to help with his claim.  The letter also informed him 
of the evidence necessary substantiate his claim that he was 
expected to provide and the evidence VA would seek.  
Additional letters with similar notification were sent to the 
veteran in July 2001, March 2004 and October 2004.  The 
October 2004 also specifically requested that the veteran 
submit any evidence in his possession that pertained to his 
claims.  Thus, the Board considers VA's notice requirements 
met.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error, to include notification in multiple letters. The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices. It is clear from the veteran's active role in 
the adjudication of his claim, to include the submission of 
release forms and responses to letters requesting 
information, that he understood the evidence needed to 
substantiate his claims and his and VA's roles in the claims 
process. Under these circumstances, the Board is satisfied 
that any error in the timing of the notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  The 
veteran was given a VA examination to obtain medical opinions 
in August 2004.  38 C.F.R. § 3.159(c)(4) (2005).  His service 
medical records, a lay statement, and identified VA and 
private medical evidence has been associated with his claims 
file.  As the veteran has not identified or properly 
authorized the request of any other evidence, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for a back disability and a right knee 
disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


